MR. CHIEF JUSTICE PRINGLE
concurring in the result only:
I respectfully concur in the result only in this case. I adhere to the position I took in DeBose v. People, 175 Colo. 356, 488 P.2d 69, that the robbery and the conspiracy in this *376case constituted a single and unitary criminal episode..
Since the time of my dissent in DeBose, supra, at least one additional court has expressed this same view. See State v. Erbs, 9 Or. App. 95, 496 P.2d 38.
Since, however, the sentences in the case at bar were concurrent, there is, in my view, harmless error. Therefore, I would affirm the judgment.
MR. JUSTICE DAY and MR. JUSTICE GROVES authorize me to say that they concur in this opinion.